                           UNITED STATES BANKRUPTCY COURT

                                  DISTRICT OF NEW MEXICO

In re:

SANDRA JOYCE MCGRATH and                                              Case No. 20-11513-ta13
DALE ALLEN ROGERS,

         Debtors.

                                                OPINION

         This is Debtors’ second chapter 13 case within a year; their first one was dismissed because

they did not comply with a court-ordered deadline. On September 17, 2020, the Court held a

hearing on Debtors’ motion to extend the automatic stay, to which Debtors’ mortgage lender

objected. The Court denied the motion, holding that the deadline to enter an extension order had

passed. At the hearing, the parties disagreed whether the stay had terminated entirely or only “with

respect to the debtor.” The Court agreed to rule on that issue separately. Having reviewed the briefs

and the relevant law and being sufficiently advised, the Court concludes that the automatic stay

has terminated with respect to the Debtors but continues to stay efforts to obtain estate property.

                                           I.      FACTS

         For the limited purpose of ruling on the scope of the stay termination, the Court finds:1

         Debtors live in Capulin, New Mexico. Mr. Rogers works on a nearby ranch. Debtors have

two young children.




1
  The Court takes judicial notice of its docket in this case, to consider the contents thereof but not
the truth of the matters asserted therein. Johnson v. Spencer, 950 F.3d 680, 705 (10th Cir. 2020).


Case 20-11513-t13        Doc 40     Filed 10/02/20     Entered 10/02/20 10:59:23 Page 1 of 12
         Debtors filed their first chapter 13 case on October 28, 2019.2 The case was assigned to the

Honorable Robert H. Jacobvitz. The case appears to have been prompted by an action InBank filed

to foreclose on Debtors’ house.

         Judge Jacobvitz held a preliminary hearing on confirmation of Debtors’ chapter 13 plan on

April 28, 2020. He entered an order setting a final confirmation hearing for June 16, 2020, and

setting a deadline for Debtors to file an operating report and an amended tax return. The order

stated that if Debtors failed to comply with the deadline the case would be dismissed without

further notice or hearing. Debtors did not timely file their operating report or tax return, so Judge

Jacobvitz dismissed the case on June 15, 2020.

         Debtors filed this case on July 29, 2020, represented by the same counsel as before. On the

petition date they filed a motion to extend the automatic stay. InBank objected to the motion on

August 6, 2020, and Debtors replied in support on August 21, 2020. On September 1, 2020 (34

days postpetition), Debtors asked for a hearing on the motion. The Court set a hearing for

September 17, 2020 (50 days postpetition). The Court denied the motion from the bench on

September 17, 2020, based on the time limit imposed under § 362(c)(3)(B).3

         At the hearing, Debtors and InBank debated the scope of the stay’s termination. Debtors

argued that the stay was only terminated for actions against them personally, but not for actions to

obtain bankruptcy estate property. InBank disagreed and argued that the stay had terminated for

all purposes, including its pending foreclosure action.




2
    Case no. 19-12453-j13, United States Bankruptcy Court, District of New Mexico.
3
    All statutory references are to 11 U.S.C. unless otherwise indicated.


                                               -2-
Case 20-11513-t13        Doc 40     Filed 10/02/20     Entered 10/02/20 10:59:23 Page 2 of 12
                                       II.     DISCUSSION

A.     Section 362(c)(3).

       At issue is the proper interpretation of § 362(c)(3), which provides:

       [I]f a single or joint case is filed by or against a debtor who is an individual in a
       case under chapter 7, 11, or 13, and if a single or joint case of the debtor was
       pending within the preceding 1-year period but was dismissed, other than a case
       refiled under a chapter other than chapter 7 after dismissal under section 707(b)–
                (A) the stay under subsection (a) with respect to any action taken with
       respect to a debt or property securing such debt or with respect to any lease shall
       terminate with respect to the debtor on the 30th day after the filing of the later case;
       [and]
                (B) on the motion of a party in interest for continuation of the automatic
       stay and upon notice and a hearing, the court may extend the stay in particular cases
       as to any or all creditors (subject to such conditions or limitations as the court may
       then impose) after notice and a hearing completed before the expiration of the 30-
       day period only if the party in interest demonstrates that the filing of the later case
       is in good faith as to the creditors to be stayed[.]

Debtors point to the phrase “with respect to the debtor” in subsection (A) and argue that unless

extended, the stay is terminated for actions against the debtor but not for actions against estate

property (e.g. Debtors’ house). InBank takes a contrary view. It argues that the section is poorly

drafted and ambiguous, but that the only logical construction is that the stay terminates entirely

after 30 days. InBank also argues that Debtors’ interpretation renders the subsection of little

practical value. Both sides have case law to back up their arguments. Debtors rely on a 2008

decision from the Tenth Circuit Bankruptcy Appellate Panel (“BAP”) that is on point and supports

Debtor’s interpretation. In re Holcomb, 380 B.R. 813 (10th Cir. BAP 2008). InBank counters that

Holcomb is not binding precedent and not as persuasive as the more current First Circuit Court of

Appeals decision of In re Smith, 910 F.3d 576 (1st Cir. 2018). Finally, the Fifth Circuit recently

weighed in on Holcomb’s side, creating a circuit split. Rose v. Select Portfolio Servicing, Inc., 945

F.3d 226 (5th Cir. 2019).




                                              -3-
Case 20-11513-t13       Doc 40     Filed 10/02/20      Entered 10/02/20 10:59:23 Page 3 of 12
B.     Stare Decisis and BAP Decisions.

       The Court must first decide whether it is bound to follow Holcomb. The precedential effect

of BAP decisions is not as clear as one might suppose. See, e.g., Precedential Effect of Bankruptcy

Court, Bankruptcy Appellate Panel, or District Court Bankruptcy Case Decisions, 8 A.L.R. Fed.

2d 155, §§ 8–10; 8 Norton Bankr. L. & Prac. 3d § 170:17; March and Obregon, Are BAP Decisions

Binding on Any Court? 18 Cal. Bankr. J. 189, 191-93 (1990).

       In the only circuit opinion the Court found that addressed the issue, In re Silverman, 616

F.3d 1001 (9th Cir. 2010), the Ninth Circuit stated:

       We have never held that all bankruptcy courts in the circuit are bound by the BAP.
       See, e.g., Bank of Maui v. Estate Analysis, Inc., 904 F.2d 470, 472 (9th Cir.1990). .
       . . Nevertheless, we treat the BAP’s decisions as persuasive authority given its
       special expertise in bankruptcy issues and to promote uniformity of bankruptcy law
       throughout the Ninth Circuit. See In re Rosson, 545 F.3d 764, 772 n. 10 (9th
       Cir.2008); Bank of Maui, 904 F.2d at 472 (O’Scannlain, J., specially concurring).

Id. at 1005, n.1. Similarly, most lower courts have ruled that BAP opinions do not have stare

decisis effect. See, e.g., In re Carrozzella & Richardson, 255 B.R. 267, 271–73 (Bankr. D. Conn.

2000); In re Virdin, 279 B.R. 401, 409 n.12 (Bankr. D. Mass. 2002) (citing Carrozzella &

Richardson); In re Williams, 257 B.R. 297, 301 n.5 (Bankr. W.D. Mo. 2001) (same); In re

Livingston, 379 B.R. 711, 726–27 (Bankr. W.D. Mich. 2007), rev’d on other grounds, 422 B.R.

645 (W.D. Mich. 2009); In re Cormier, 382 B.R. 377, 408-09 (Bankr. W.D. Mich. 2008); In re

Cox, 393 B.R. 681, 687 (Bankr. W.D. Mo. 2008); In re Rodriguez, 487 B.R. 275, 288 (Bankr.




                                              -4-
Case 20-11513-t13       Doc 40     Filed 10/02/20      Entered 10/02/20 10:59:23 Page 4 of 12
D.N.M. 2013); In re Junes, 76 B.R. 795, 797 (Bankr. D. Ore. 1987); see generally In re Wenzel,

415 B.R. 510, 516–17 (Bankr. D. Kan. 2009) (discussing but not deciding the issue).4

       There are two problems with treating Holcomb as binding precedent. First, stare decisis is

a policy, not a law, and there is no policy in the Tenth Circuit on the stare decisis effect of BAP

decisions. In Livingston the bankruptcy court observed:

         [T]he Supreme Court has made it equally clear that modern stare decisis is a
       judicial policy, not a law. Payne v. Tennessee, 501 U.S. 808, 828, 111 S.Ct. 2597,
       2609–10, 115 L.Ed.2d 720 (1991), Planned Parenthood of SE Pennsylvania v.
       Casey, 505 U.S. 833, 854, 112 S. Ct. 2791, 2808, 120 L.Ed.2d 674 (1992), Hohn v.
       U.S., 524 U.S. 236, 251–52, 118 S. Ct. 1969, 1977, 141 L.Ed.2d 242 (1998).
         Policies exist, though, only because institutions adopt them. They also exist only
       so long as the institution desires. The judicial policy of stare decisis is no exception.
       Modern stare decisis does not exist apart from the court. It exists only at the court’s
       pleasure.

379 B.R. at 723-24 (footnotes omitted). The Livingston court concluded:

       I acknowledge my station within the federal judicial hierarchy. Consequently, I
       have no choice but to accept whatever policies have been adopted by superior
       courts. In my case, the policies of both the Supreme Court and the Sixth Circuit
       require that I accept their interpretations of the Bankruptcy Code regardless of
       whether my own interpretation may be different. However, the Sixth Circuit has
       not yet adopted any policy concerning the binding effect of bankruptcy appellate
       decisions. Therefore, I am not obligated under the modern view of stare decisis to
       treat Sarff as binding precedent.




4
  There is contrary authority, all from lower courts in the Ninth Circuit. See, e.g., In re Windmill
Farms, Inc., 70 B.R. 618 (9th Cir. BAP 1987), rev’d on other grounds, 841 F.2d 1467 (9th Cir.
1988); In re Tong Seng Vue, 364 B.R. 767, 771-72 (Bankr. D. Ore. 2007); In re Globe Illumination
Co., 149 B.R. 614 (Bankr. C.D. Cal. 1993). In addition, one Ninth Circuit judge opined that BAP
decision should be binding precedent. Bank of Maui v. Estate Analysis, Inc., 904 F.2d 470, 472
(9th Cir.1990) (O’Scannlain, J., specially concurring). These views were rejected by the Ninth
Circuit in Silverman.


                                               -5-
Case 20-11513-t13       Doc 40      Filed 10/02/20      Entered 10/02/20 10:59:23 Page 5 of 12
Id. at 726-27. Under current judicial policy, Supreme Court and Tenth Circuit decisions are binding

precedent on lower courts in the Tenth Circuit.5 The Tenth Circuit has not determined that BAP

decisions should be stare decisis. Without clear guidance on that point from the Circuit, neither

the BAP nor bankruptcy courts should take it upon themselves to declare BAP decisions binding

precedent.

       Second, given the relationship between bankruptcy courts, district courts, and the BAP,

treating BAP decisions as binding precedent would cause more problems than it would solve.

District courts are not bound by BAP decisions. See, e.g., Bank of Maui, 904 F.2d at 472 (“[I]t

must be conceded that BAP decisions cannot bind the district courts themselves. As Article III

courts, the district courts must always be free to decline to follow BAP decisions and to formulate

their own rules within their jurisdiction.”). Contrariwise, BAPs and bankruptcy courts are not

bound by district court decisions. In Carrozella & Richardson, for example, the court stated:

       It is widely accepted that the decision of one district court judge is not binding on
       another district judge, even within the same district. E.g., Threadgill v. Armstrong
       World Industries, Inc., 928 F.2d 1366 (3d Cir.1991). Logically then, a judge of the
       bankruptcy court—a unit of the district court, 28 U.S.C. § 151—is not bound by
       the decision of a single district court judge. See City of Olathe v. KAR Development
       Associates L.P. (In re KAR Development Associates L.P.), 180 B.R. 629, 640 (D.
       Kan. 1995). To view district court decisions as binding on bankruptcy judges, but
       not other district judges, potentially places a bankruptcy judge in the impossible
       position of simultaneously following two or more conflicting district precedents.

255 B.R. at 272. In circuits that have BAPs, appeals from bankruptcy courts can either be heard

by the district court or the BAP.6 Given this state of affairs, it would make no sense for bankruptcy




5
  Supreme Court decisions are binding on this Court. See, e.g., Hutto v. Davis, 454 U.S. 370, 374–
75 (1982) (reversing the Fourth Circuit based on its failure to follow Supreme Court precedent).
Similarly, the Tenth Circuit has a policy of following its precedents, Koch v. Koch Indus., Inc.,
203 F.3d 1202, 1231 (10th Cir. 2000), which means that the inferior courts in the Tenth Circuit
must follow them to avoid reversal.
6
  Appeals from either the BAP or the district court get heard by the circuit court of appeals.


                                              -6-
Case 20-11513-t13       Doc 40     Filed 10/02/20      Entered 10/02/20 10:59:23 Page 6 of 12
courts to treat BAP decisions as binding precedent; appellants who did not like a BAP decision

could appeal to the district court and hope for a different result. See, e.g., In re Boyd, 414 B.R.

223, 231 n.12 (Bankr. N.D. Ohio 2008) (bankruptcy courts cannot simply follow BAP decisions

because district courts are not bound to follow them and appeals from the bankruptcy court can go

either to the district court or the BAP). The same would be true of treating district court decisions

a binding precedent. The policies of uniformity, predictability, and efficiency are not advanced by

treating BAP decisions as binding precedent. Rather, binding precedent should be left to the

Supreme Court and the Tenth Circuit Court of Appeals.

       For these reasons, the Court concludes that Holcomb is persuasive authority but not binding

precedent.

C.     The Court’s Interpretation of § 362(c)(3)(A).

       It is no revelation to say that § 362(c)(3)(A) is not well drafted. See, e.g., In re Baldassaro,

338 B.R. 178, 182 (Bankr. D.N.H. 2006) (“very poorly written”); In re Charles, 332 B.R. 538, 541

(Bankr. S.D. Tex. 2005) (“at best, particularly difficult to parse and, at worst, virtually

incoherent”); In re Paschal, 337 B.R. 274, 277 (Bankr. E.D.N.C. 2006) (“In an Act [BAPCPA] in

which head-scratching opportunities abound for both attorneys and judges alike, § 362(c)(3)(A)

stands out.”). It is not, however, impossible to parse. The subsection could be redrafted like this:

       If an individual debtor files a 7, 11, or 13 case and had been a debtor in another
       case that was dismissed within a year prior, then the automatic stay in the second
       case shall terminate 30 days postpetition for actions on a debt, on property securing
       a debt, or on a lease; provided, however, that the termination only applies to
       actions against the debtor, not against estate property.

Most courts attempting to construe the subsection, including Holcomb, read it this way. See, e.g.,

Rose, 495 F.3d at 231; Holcomb, 380 B.R. at 816; Rodriguez, 487 B.R. at 288; In re Markoch, 583

B.R. 911, 914 (Bankr. W.D. Mich. 2018); In re Thomas, 2020 WL 4919874, at *2 (Bankr. M.D.




                                              -7-
Case 20-11513-t13       Doc 40     Filed 10/02/20      Entered 10/02/20 10:59:23 Page 7 of 12
Fla.); see also In re Bender, 562 B.R. 578, 579 n.1 (Bankr. E.D.N.Y. 2016) (collecting cases). A

minority of courts, however, including Smith, rewrite the subsection like this:

        If an individual debtor files a 7, 11, or 13 case and had been a debtor in another
        case that was dismissed within a year prior, then the automatic stay in the second
        case shall terminate 30 days postpetition.

Per the minority view, the subsection is unintelligible, even with the aid of the normal rules of

statutory construction, so resort must be made to legislative history. That history, they conclude,

shows that Congress wanted to discourage repeat or serial filers. For example, the House Judiciary

Committee report on BAPCPA states:

        Sec. 302. Discouraging Bad Faith Repeat Filings. Section 302 of the Act amends
        section 362(c) of the Bankruptcy Code to terminate the automatic stay within 30
        days in a chapter 7, 11, or 13 case filed by or against an individual if such individual
        was a debtor in a previously dismissed case pending within the preceding one-year
        period.

H.R. Rep. No. 109-31, pt. 1, at 69 (2005). Based on this, the minority view is that the subsection

must be construed to terminate the stay entirely, not just with respect to the debtor. As stated in

Rose,

        The minority view, adopted by the First Circuit as a matter of first impression in
        the courts of appeals, “reads the provision to terminate the whole stay.” According
        to the minority, the provision is ambiguous; therefore, congressional intent is
        determinative. After reviewing the legislative history surrounding the provision and
        the BAPCPA, the minority conclude that Congress intended the provision to
        terminate the stay in its entirety.

945 F.3d at 230 (footnotes omitted); see also In re Reswick, 446 B.R. 362, 371 (9th Cir. BAP

2011); In re Goodrich, 587 B.R. 829 (Bankr. D. Vt. 2018).

        The Fifth Circuit disagreed with Smith that it was necessary to resort to legislative history

to construe § 362(c)(3)(A):

        We adopt the majority position, which has already been applied in the district where
        Rose has repeatedly filed for bankruptcy. Specifically, after reviewing the plain
        language of the provision and the context of the provision within § 362, we



                                               -8-
Case 20-11513-t13        Doc 40     Filed 10/02/20      Entered 10/02/20 10:59:23 Page 8 of 12
          conclude that § 362(c)(3)(A) terminates the stay only with respect to the debtor; it
          does not terminate the stay with respect to the property of the bankruptcy estate.

          We believe the language in § 362(c)(3)(A) is clear.

Rose, 945 F.3d at 230. The Holcomb court also saw “no ambiguity in the language of the statute,”

and concluded that the subsection could be construed “according to its plain meaning.” 380 B.R.

at 816.

          The Court concludes for a number of reasons that the Rose/ Holcomb construction is

correct. First, the “with respect to the debtor” phrase clearly limits the scope of stay termination.

Congress knew how to terminate the stay entirely. For example, § 362(c)(4)(A)(i), which was

enacted at the same time, provides:

          [I]f a single or joint case is filed by or against a debtor who is an individual under
          this title, and if 2 or more single or joint cases of the debtor were pending within
          the previous year but were dismissed, other than a case refiled under a chapter other
          than chapter 7 after dismissal under section 707(b), the stay under subsection (a)
          shall not go into effect upon the filing of the later case[.]

(italics added). Reading the two adjacent subsections to mean the same thing makes no sense.

“[F]or debtors falling under § 362(c)(4)(A)(i), the automatic stay is terminated in its entirety. In

contrast, Congress chose to use a qualifier in § 362(c)(3)(A). This can only be interpreted as

‘impl[ying] a limitation upon the scope of the termination of the automatic stay.’” Rose, 945 F.3d

at 231, quoting In re Williford, 2013 WL 3772840, at *3 (Bankr. N.D. Tex.). “Congress knew how

to terminate the entire stay, and in fact did so in the very next section of the statute.” Williford,

2013 WL 3772840, at *3. It would be improper to throw out a key phrase in a short subsection

when doing so completely changes the meaning.

          Second, there are good reasons to protect estate property from stay termination, so limited

stay relief benefits creditors generally and may well have been intended.




                                                 -9-
Case 20-11513-t13          Doc 40     Filed 10/02/20     Entered 10/02/20 10:59:23 Page 9 of 12
       Reading this statute according to its plain meaning is also consistent with the
       policies behind bankruptcy law. At the core of bankruptcy law is the policy of
       “obtaining a maximum and equitable distribution for creditors.” BFP v. Resolution
       Trust Corp., 511 U.S. 531, 563, 114 S. Ct. 1757, 128 L.Ed.2d 556 (1994);
       Research–Planning, Inc. v. Segal (In re First Capital Mortgage Loan Corp.), 917
       F.2d 424, 428 (10th Cir.1990) (noting that the preference provisions found in 11
       U.S.C. § 547 further this important policy). The minority approach circumvents this
       policy by allowing a single creditor, who may be oversecured, full access to
       property that would otherwise be property of the estate. Such property may be
       necessary to implement a debtor’s Chapter 13 plan; or, in a Chapter 7 case, equity
       in the property above the creditor’s security interest could be realized by the trustee
       to pay a dividend to creditors. This dividend could potentially be lost if we adopt
       the reasoning of the bankruptcy court. Maintaining the stay with respect to such
       property is an important creditor protection.

Holcomb, 380 B.R. at 816.

       Third, it seems a dubious practice to use “legislative history” to rewrite a statute, as the

Smith court did.

       [T]he use of legislative history poses a major theoretical problem: it assumes that
       what we are looking for is the intent of the legislature rather than the meaning of
       the statutory text. That puts things backwards. To be “a government of law, not of
       men” is to be governed by what the laws say, and not by what the people who
       drafted the laws intended. Jurists from Chancellor Kent to Justice Frankfurter have
       recognized this . . . . Justice Oliver Wendell Holmes wrote: “We do not inquire
       what the legislature meant; we ask only what the statute means.”

Scalia and Garner, Reading Law, 375 (2012). The authors go on to argue persuasively that

“legislative intent” may well be a fiction7 and that even if it is not, gleaning it from a committee




7
  “A reliance on legislative history also assumes that the legislature even had a view on the matter
at issue. This is pure fantasy. In the ordinary case, most legislators could not possibly have focused
on the narrow point before the court. The few who did undoubtedly had varying views. There is
no reason to believe, in other words, that a ‘legislative intent’ ever existed.” Reading Law, p. 376
(emphasis in original).


                                              -10-
Case 20-11513-t13       Doc 40     Filed 10/02/20 Entered 10/02/20 10:59:23 Page 10 of 12
report is unlikely.8 Deleting the phrase “with respect to the debtor” based on alleged legislative

intent seems ill-advised.

       Finally, there is an easy creditor remedy if the limited stay relief of § 362(c)(3)(A) proves

inadequate: a motion for relief from stay. If it acts quickly, a creditor could get a hearing on a stay

relief motion when the debtor’s motion to continue the stay is heard. On a showing of cause for

stay relief, § 362(d) requires prompt action. If no grounds exist, on the other hand, then the estate

and/or other creditors may benefit by leaving the stay in place.

       The Court will follow Holcomb and Rose and hold that stay termination in this case is

limited to actions taken9 against the Debtors.10

                                       II.    CONCLUSION

       Debtors did not move with enough alacrity to extend the automatic stay in this case.

Nevertheless, the Court concludes that the stay was only terminated for actions against them

personally, not for actions to foreclose on estate property. If InBank wishes to pursue its pending

foreclosure action, it must file a motion for relief from stay.




8
  “As for committee reports, they are drafted by committee staff and are not voted on (and rarely
even read) by the committee members, much less by the full house. And there is little reason to
believe that the members of the committee reporting the bill hold views representative of the full
chamber.” Reading Law, p. 376.
9
  The Court need not address the meaning of “any action taken” (e.g., must the action be pending
when the case is filed?) because InBank has a pending foreclosure action, which certainly seems
to come within the phrase.
10
   The Court agrees with Smith that many “majority view” cases, including Holcomb, gratuitously
add “and the debtor’s property” to their reading of § 362(c)(3)(A)’s scope of stay termination. 910
F.3d at 582. The subsection does not contain that language and the Rose court was careful not to
add it. The Court will deal with the effect of § 362(c)(3)(A) on debtor’s property if it ever becomes
relevant.


                                              -11-
Case 20-11513-t13       Doc 40     Filed 10/02/20 Entered 10/02/20 10:59:23 Page 11 of 12
                                              ____________________________________
                                              Hon. David T. Thuma
                                              United States Bankruptcy Judge

Entered: October 2, 2020
Copies to: Counsel of record




                                          -12-
Case 20-11513-t13     Doc 40   Filed 10/02/20 Entered 10/02/20 10:59:23 Page 12 of 12
